             Case 2:19-cv-00038 Document 1 Filed 07/24/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 DEL RIO DIVISION

MARY SALAZAR                                      §
    Plaintiff                                     §
                                                  §
VS.                                               §                    Civil Action No. 2:19-cv-38
                                                  §
UNITED STATES OF AMERICA                          §
     Defendant                                    §


                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff, Mary Salazar, by and through the undersigned counsel, hereby files her Original

Complaint against Defendant United States of America, and alleges:

                                 JURISDICTION AND VENUE

       1.      This action is brought pursuant to Federal Torts Claims Act, 28 U.S.C. § 2671, et

seq.

       2.      On January 4, 2019, Plaintiff submitted an Administrative Claim for the claim set

forth below with the appropriate agency (U.S. Customs and Border Protection), which claim was

received and acknowledged as timely.

       3.      No agency action has been taken and six months has elapsed since the

administrative claim has been filed. All conditions precedent to filing a Federal Tort Claims Act

have been satisfied.

       4.      Sovereign immunity has been waived under the Federal Tort Claims Act because

on January 13, 2017, Frederick C. Newberry, who was acting within the scope and course of his

employment with the U.S. Customs and Border Protection, negligently crashed into Plaintiff as

she was completely stopped at a stop sign. Thus, sovereign immunity is waived because the United

States would be liable under Texas law if it were a private person or entity. Driving a vehicle under
              Case 2:19-cv-00038 Document 1 Filed 07/24/19 Page 2 of 4



these circumstances is not a “discretionary function” because it does not involve an agency’s

political, social and economic judgment.

       5.      Venue is properly within this District under 28 U.S.C. § 1402(b) because the acts

complained of occurred in Val Verde County, Del Rio, Texas, which is within the Western District

of Texas.

                                             PARTIES

       6.      Plaintiff is a resident of Del Rio, Texas.

       7.      The United States of America is an appropriate defendant under the Federal Tort

Claims Act. Service of process is being obtained pursuant to Rule 4(i)(1).

                             CAUSE OF ACTION- NEGLIGENCE

       8.      On January 13, 2017, Plaintiff Mary Salazar came to a complete stop at the stop

sign located at the intersection of Chapman Road and Veterans Boulevard in Del Rio, Texas.

Plaintiff is a private citizen who does not work for and is not affiliated with any government agency

or with the armed forces. While Plaintiff was stopped at the intersection, Officer Newberry rear-

ended Ms. Salazar. Officer Newberry was not responding to an emergency and was not otherwise

engaged in any urgent activities. He simply was operating his vehicle in a negligent manner and

rear-ended Plaintiff. Such negligence included a failure to keep a proper lookout, a failure to

maintain an assured, clear distance, a failure to keep his vehicle under control, and a failure to stop

his vehicle in time to avoid hitting Plaintiff’s vehicle, which was completely stopped.

       9.      Officer Newberry was on duty at the time of the collision and was acting within the

scope and course of his employment with U.S. Customs and Border Protection at the time the

collision occurred. The investigating police officer at the scene assigned fault to Officer Newberry

in the “Contributing Factors” section of the crash report.



                                                                                                     2
              Case 2:19-cv-00038 Document 1 Filed 07/24/19 Page 3 of 4



                                             DAMAGES

        10.     Plaintiff was injured as a proximate result of Officer Newberry’s negligence, which

negligence proximately caused the collision that forms the basis of this suit. Although there are

several injuries to her body, her primary injuries are to her neck and back. These injuries have

required Plaintiff to receive reasonable and necessary medical treatment. For example, Plaintiff’s

neck injuries, which were proximately caused by Officer Newberry’s negligence, caused Plaintiff

to undergo C5-7 anterior cervical discectomy and fusion surgery, as well as other treatment.

Plaintiff has also received reasonable and necessary medical treatment to her back and other parts

of her body that were injured as a proximate result of the collision that forms the basis of this suit.

In all reasonable medical probability, Plaintiff will require medical care in the future for the injuries

she sustained in the collision that forms the basis of this suit. Plaintiff seeks recovery for all past

and future medical treatment that are causally related to the collision that forms the basis of this

suit.

        11.     Additionally, as a proximate result of Officer Newberry’s negligence, Plaintiff has

also suffered other damages including past and future lost wages, past and future pain and

suffering, past and future impairment, past and future disfigurement, past and future lost capacity

and other related damages, for which she seeks recovery herein.




                                                                                                       3
              Case 2:19-cv-00038 Document 1 Filed 07/24/19 Page 4 of 4



                                             PRAYER

       12.     Wherefore premises considered, Plaintiff prays that she have judgment against

Defendant for actual damages shown and proved at trial, costs of court, and for all other relief,

legal and equitable, to which she is entitled.


                                                       Respectfully submitted,

                                                       THE PACKARD LAW FIRM



                                                 By: ________________________________
                                                        Daniel W. Packard
                                                        State Bar No. 00791392
                                                        Email: dan@packardfirm.com
                                                        1100 NW Loop 410, Suite 104
                                                        San Antonio, Texas 78213
                                                        Telephone Number: (210) 340-8877
                                                        Fax Number: (210) 340-8787
                                                        Attorney for Plaintiff




                                                                                               4
